Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 23 October 2020, 1 March 2022 and 4 November 2022 have been entered. Applicant’s amendment of the claims filed 4 November 2022 has been entered.

Election/Restriction
Applicant’s election of Group II, claim 20, in the reply filed on 4 November 2022 is acknowledged. In the response, Applicant further elected the species of:
A-a)	wherein the one or more poly-aspartate (poly-D) peptides are connected to, or are integral with, the heavy chain;
B-d)	wherein the one or more poly-D peptides are conjugated to, or are integral with, the heavy chain of the antibody or antigen-binding fragment at both the N- terminus and C-terminus of the heavy chain;
C-b)	wherein the heavy chain and light chain of the antibody comprise the amino acid sequences of SEQ ID NOs: 13 and 15, respectively (corresponding to wild-type mAb2).
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claims 1-19 and 21-28 are cancelled. Claims 29-42 have been added. Claims 20 and 29-42 are pending and under examination to the extent they read on the elected species. Claims 20, 29, 31-38 and 40 read on the elected species. Claims 30, 39 and 41-42 are withdrawn as being drawn to non-elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
U.S. Application No. 15/875,125 is now patented. The first paragraph should be updated accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 29 and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 20 recites “A method for treating a bone condition that benefits from inhibition of TGF, comprising administering to a human subject in need thereof an effective amount of an anti-TGF antibody or an antigen-binding fragment thereof comprising a heavy chain, a light chain, and one or more poly-aspartate (poly-D) peptides connected to (i) the heavy chain and/or (ii) the C-terminus of the light chain, wherein the one or more poly-D peptides are integral with the heavy chain and/or the light chain.” The claims encompass the use of anti-TGF antibodies or antigen-binding fragments thereof that are conjugated with one or more poly-aspartate (poly-D) peptides to the heavy chain and/or the C-terminus of the light chain. The recitation of “one or more poly-aspartate (poly-D) peptides” encompasses a genus of peptides and the specification does not provide adequate written description for these peptides. The specification defines that “As used herein, the term "poly-D peptide" refers to a peptide sequence having a plurality of aspartic acid or aspartate or "D" amino acids, such as about 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, or more aspartic acid amino acids (residues). In one embodiment, poly-D peptides include only aspartate residues. In another embodiment, poly-D peptides may include one or more other amino acids or similar compounds.” [0084] (emphasis added). The claimed poly-D peptides as defined in the specification encompass any sequences that contain two or more aspartic acid residues. While the specification provides poly-D peptides consisting of a plurality of consecutive aspartic acid residues, e.g., D10, which can serve as a bone-targeting moiety, the specification fails to adequately describe the broad genus of poly-D peptides which can be any length and include two or more aspartic acid residues. The specification does not provide sufficient structural characteristics of the genus of poly-D peptides. There is no teachings regarding the correlation of structure and function. Therefore, the specification fails to provide adequate written description for the genus of molecules as claimed. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teachings regarding the structural characteristics of the genus or the correlation of structure to function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, only anti-TGF antibodies or antigen-binding fragments thereof comprising a heavy chain, a light chain, and one or more poly-aspartate (poly-D) peptides which consist of a plurality of consecutive aspartic acid residues, but not the full scope of the claimed molecules, are adequately described in the disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 29, 31-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014/153435 A1, Int’l. Pub. Date: 25 September 2014), in view of Quan et al. (US 2006/0263355 A1, Pub. Date: Nov. 23, 2006).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Lee teaches the use of antibodies or antigen-binding fragments thereof that specifically bind to human TGF for treating bone disorders, e.g., osteogenesis imperfecta (OI) (p. 7, bottom paragraph). Lee teaches an antibody derived from 1D11, which is a pan-specific antibody and binds to all three of human TGF1, TGF2, and TGF3, wherein the antibody comprises the human IgG4 constant region and the heavy chain and light chain amino acid sequences set forth in SEQ ID NOs: 14 and 15, respectively (p. 8, 4th and 5th full paragraphs; p. 42, bottom paragraph). The heavy chain and light chain amino acid sequences disclosed by Lee are identical to the instant SEQ ID NOs: 13 and 15, respectively, except that the instant heavy chain has a proline at position 228 (EU numbering). Lee teaches that overactive TGF activity in bone tissue is a causal mechanism contributing to the bone phenotypes in OI, and inhibition of TGF with the antibody decreases osteoclast activity and increases osteoblast activity, thereby effectively treating OI (see Examples 2, 8, 12).
Lee teaches as set forth above. Lee, however, does not teach conjugating the anti-TGF antibody to a bone-targeting moiety, i.e., a poly-aspartate (poly-D) peptide.
Quan teaches targeting an antibody to bone tissue for treating bone disorders by conjugating the antibody with a bone-targeting moiety, wherein the bone-targeting moiety is a poly-aspartate peptide [0210]. Quan teaches that the bone-targeting moiety can be linked to the antibody through preparation of a fusion protein using recombinant techniques [0214].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to link a bone-targeting moiety such as a poly-D peptide as taught by Quan to the pan-specific TGF antibody disclosed by Lee for treating bone disorders, e.g., osteogenesis imperfecta (OI). One of ordinary skill in the art would have been motivated to do so, because Lee teaches that overactive TGF activity in bone tissue is a causal mechanism contributing to the bone phenotypes in OI, and inhibition of TGF with an anti-TGF antibody decreases osteoclast activity and increases osteoblast activity, thereby effectively treating OI, and Quan further teaches targeting an antibody to bone tissue by conjugating the antibody with a bone-targeting agent, e.g., a poly-D peptide. Therefore, the combined teachings provide a reasonable expectation of success in treating OI in patients.

Claims 35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014/153435 A1), in view of Quan et al. (US 2006/0263355 A1), and further in view of Silva et al. (J. Biol. Chem., 2015, Vol. 290(9):5462-5469). 
Lee and Quan teach as set forth above. Lee and Quan, however, do not teach wherein the antibody has a serine-228 to proline mutation (S228P) (EU numbering).
Silva teaches that human IgG4 antibodies (Abs) are potential candidates for immunotherapy when reduced effector functions are desirable; however, IgG4 Abs are dynamic molecules able to undergo a process known as Fab arm exchange (FAE), resulting in functionally monovalent, bispecific antibodies with unknown specificity and hence, potentially, reduced therapeutic efficacy. Silva teaches that the S228P mutation in the hinge region can prevent IgG4 FAE both in vitro and in vivo.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pan-specific TGF antibody disclosed by Lee by substituting serine-228 to proline (S228P) (EU numbering). One of ordinary skill in the art would have been motivated to do so, because Lee and Quan teach and suggest the use of a bone-targeting pan-specific TGF antibody comprising human IgG4 constant region as a therapeutic for treating OI in patients, and Silva teaches that the S228P mutation in the IgG4 hinge region can stabilize the antibody and prevent FAE. Therefore, the combined teachings provide a reasonable expectation of success in treating OI in the patients.

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
NO CLAIM IS ALLOWED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 19, 2022